Jfourtj Court of Appeal*
                                  H>nn Antonio,

                                       September 24, 2013


                                       No. 04-13-00465-CR


                                   Randall Dwight HURST,
                                             Appellant


                                                v.



                                       The STATE of Texas,
                                             Appellee


                     From the 54th District Court, McLennan County, Texas
                                 Trial Court No. 2012-1949-C1
                               Ralph T. Strother, Judge Presiding



                                          ORDER


       Appellant's brief was originally due to be filed on September 16, 2013. On September
21, 2013, Appellant filed his brief.    On September 23, 2013, Appellant filed an unopposed
motion for extension of time to file his opening brief until September 21, 2013.

       Appellant's motion for extension of time to file the brief is GRANTED.       Appellant's
brief is deemed timely filed.




                                                     Patricia O. Alvarez, Justice


                      vWHEREOF, I have hereunto set my hand and affixed the seal of the said
                                    ,2013.




                                                     Keitfi E. Hottle
                                                     Clerk of Court